Citation Nr: 0329642	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a compensable rating for residuals of a 
right fifth metacarpal fracture.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from June 
1969 to November 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In January 
2002, while the veteran's claims were under the jurisdiction 
of the Chicago, Illinois RO, the Board, by remand, undertook 
further development of the evidence.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The RO has 
not provided the veteran notice of the VCAA.  The Board may 
not proceed with appellate review without correcting this 
procedural deficiency.  Under DAV, supra, the Board may not 
provide the notice on its own.  As such, the RO must provide 
the veteran adequate notice of the VCAA, taking into account 
the above-cited holdings in Quartuccio, DAV and PVA.

In July 2003 the RO increased to 10 percent the rating for 
the veteran's right fifth metacarpal fracture residuals.  The 
RO informed the veteran that the benefit sought on appeal was 
considered to be granted in full.  Review of 38 C.F.R. 
§ 4.71, Code 5227 (both before and after August 26, 2002) 
shows that the 10 percent rating appears to be the maximum 
schedular rating.  The veteran should be asked to clarify 
whether he still wishes to pursue an appeal regarding this 
matter.  

The Board also observes that while living in San Francisco, 
California, the veteran requested a Travel Board hearing.  A 
hearing confirmation form was mailed to him at a San 
Francisco address in October 2000.  In November 2000 he 
notified VA that he wished to reschedule his hearing to be 
held in Chicago, Illinois.  In March 2001 the RO sought to 
clarify the veteran's desire for a hearing by mailing him a 
letter at an address in Chicago, Illinois.  In November 2001 
he alerted VA that he was living in Mississippi.  A November 
2001 letter from the RO to the veteran, sent to an address in 
Chicago, Illinois, informed him that a hearing before a 
member of the Board at the RO was scheduled for December 4, 
2001.  He did not report for such hearing.  It appears that 
due to the several relocations in 2000 and 2001 the veteran 
was unaware of and/or was unable to attend a Travel Board 
hearing he requested.  Clarification whether he still desires 
a hearing is indicated.  Furthermore, the veteran was 
incarcerated in July 2003.  It is unclear whether this 
remains so.  
In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should verify the veteran's 
current address and him issue specific 
notice of the applicable provisions of the 
VCAA.  In this regard, the RO should 
clarify whether the veteran still desires 
to pursue a claim for an increased rating 
for residuals of a right fifth metacarpal 
fracture, and if so, he should be advised 
of what is needed to establish entitlement 
to an extraschedular rating.  The should 
be advised what evidence he needs to 
establish the claim(s) he is pursuing , 
what the record now shows, and of his and 
VA's respective responsibilities in 
obtaining any further evidence.  He should 
be given the requisite period of time to 
respond.  If outstanding evidence is 
identified, the RO should take appropriate 
steps to obtain such evidence or to assist 
the veteran in obtaining such evidence.  

2.  The RO should ascertain whether the 
veteran still desires (and is available to 
attend) a Travel Board hearing.  [Note:  
The veteran was incarcerated in July 2003]  
If he still desires a hearing (and is 
available to attend), and, the RO should 
arrange for such a hearing (notifying the 
veteran at his current address of record).  
All communications with the veteran in 
this regard should be documented in his 
claims file.  The case should then be 
processed in accordance with established 
appellate practices.  If he no longer 
desires a hearing, or is unable to attend, 
the RO should review the claim(s) in light 
of everything added to the record since 
their last review.  If they remain denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.
The purposes of this remand are to meet due process 
considerations, and to satisfy the mandates of the VCAA and 
the Court and Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


